Citation Nr: 1760992	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  11-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for narcolepsy, to include sleep apnea, drowsiness, or any other sleep condition.

2. Entitlement to service connection for a respiratory condition, to include chronic bronchitis.

3. Entitlement to service connection for chloracne.

4. Entitlement to service connection for malaria.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for right ear hearing loss.

7. Entitlement to service connection for left ear hearing loss.

7. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal arose to the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran underwent a hearing before the undersigned Veterans Law Judge (VLJ) in June 2017. A transcript of that hearing is associated with the record.

The issues of entitlement to service connection for a respiratory disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. On June 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issues of entitlement to service connection for a shoulder disability and chloracne.

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is etiologically related to the Veteran's right ear hearing loss.

3. The competent and probative evidence is against a finding that the Veteran currently suffers from malaria.

4. Resolving all reasonable doubt in the Veteran's favor, the Veteran's right ear hearing loss is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for a shoulder disability and chloracne have been met.

2. The criteria to establish service connection for tinnitus are met on a secondary basis.

3. The criteria to establish service connection for malaria are not met.

4. The criteria to establish service connection for right hear hearing loss are met.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Shoulder Condition and Chloracne

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeals for entitlement to service connection for chloracne and a shoulder condition at his June 2017 hearing.  Consequently, the Board finds that the Veteran has withdrawn his appeals as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

Malaria, Tinnitus, and Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection for malaria, tinnitus, and right ear hearing loss. For the following reasons, the Board finds service connection warranted for right ear hearing loss and tinnitus but not for malaria.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Concerning the Veteran's right ear hearing loss, the record reveals the Veteran suffers from right ear hearing loss. A June 2010 Compensation and Pension (C&P) examiner determined the Veteran's right ear hearing loss was most likely related to his time in service, given the significant threshold hearing shift the Veteran demonstrated in his service exit examination. Moreover, in the Veteran's exit examination, he stated that he suffered from hearing loss that did not exist prior to service. Accordingly, the Veteran fulfills the criteria for service connection, and service connection is granted.

Concerning the Veteran's tinnitus, the record reveals the Veteran has suffered from tinnitus for the past 10 to 12 years. The Veteran underwent C&P examinations in June 2010 and June 2015. In the June 2015 examination, the examiner determined the Veteran's tinnitus was most likely related to his hearing loss. Accordingly, the Veteran fulfills the criteria for service connection on a secondary basis, and service connection is granted.

Concerning the Veteran's malaria, the Veteran contends that he suffers from malaria residuals that are related to his exposure to Agent Orange in service. A review of the Veteran's medical records demonstrate that he does not suffer from malaria, as confirmed by his November 2012 bloodwork. 

In reaching this decision, the Board assigns great weight to the Veteran's laboratory results, and, aside from the Veteran's contentions, there is no favorable evidence supporting the Veteran's claims. A layperson, such as the Veteran, is competent to report observable symptoms, such as pain or seizures.  However, the question of whether he suffers from a medically diagnosable condition is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a malaria diagnosis, he is not competent to comment on it.  The Board understands the Veteran's claims that his exposure to Agent Orange caused residuals of malaria. Unfortunately, the competent evidence from the laboratory reports outweigh the unsubstantiated lay reports regarding a diagnosis.

Accordingly, the Veteran does not fulfill the criteria necessary for service connection, and service connection is denied.


ORDER

The appeal for entitlement to service connection for a right shoulder condition is dismissed.

The appeal for entitlement to service connection for chloracne is dismissed.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

The Veteran contends that he is entitled to service connection for a respiratory disorder and a sleep disorder, secondary to his service-connected PTSD. For the following reasons, the Board finds a remand necessary before adjudication.

Concerning the Veteran's respiratory disorder, an examination is in order to determine if the Veteran's in-service helicopter accident caused or aggravated his current respiratory condition. Concerning the Veteran's sleep disorder, an examination is in order to determine if the Veteran's PTSD causes or aggravates his sleep problems.

Concerning the Veteran's left ear hearing loss, an additional examination is in order to determine if the Veteran suffers from left ear hearing loss. Given the positive nexus between the Veteran's service and hearing loss at his June 2010 C&P examination, if the Veteran is found to suffer from left ear hearing loss, the RO should grant service connection for the condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination in which the examiner determines whether it is more or less likely (50 percent probability or greater) that the Veteran's respiratory condition is related to service.

***The examiner is specifically asked to address the Veteran's contention that this condition began in service and has continued for the past 40 years, and that he has sought medical treatment for it continually since service.

2. Schedule the Veteran for an examination in which the examiner determines whether it is more or less likely (50 percent probability or greater) that the Veteran's sleep condition is related to service or to the Veteran's service-connected PTSD or aggravated by his PTSD.

***The examiner is specifically asked to address the Veteran's night sweats and whether or not that could be associated with PTSD.

3. Schedule the Veteran for an examination in which it is determined if the Veteran suffers from left ear hearing loss.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


